Citation Nr: 0009375	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, [redacted], [redacted] and [redacted]


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to July 
1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a RO decision of September 1995, which denied the 
veteran's claim for a rating in excess of 10 percent for 
PTSD. 

A September 1996 rating decision assigned a 30 percent rating 
from December 30, 1994.  A temporary total hospitalization 
rating was granted from the first day of hospitalization in 
April 1995 until the end of May 1995 and continued the 30 
percent rating for his service connected psychiatric 
disability thereafter.  A subsequent temporary total 
hospitalization rating was granted from the first day of 
hospitalization in May 1996 until the end of June 1996, 
continuing the prior 30 percent rating thereafter.

On a claim for an original or increased rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law; it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  Thus, the claim 
for a higher evaluation for PTSD remains in appellate status 
before the Board.  

During the pendency of the appeal VA regulations pertaining 
to the rating of PTSD were amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  See Schedule 
for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 
52,695-52,702 (October 8, 1996) (amending various sections of 
38 C.F.R. Part 4, to include §§ 4.16, 4.130, 4.131, 4.132).  
Those amendments changed the criteria for the evaluation of 
psychiatric disorders.  Consequently, the veteran's claim for 
an increase arose under the rating criteria in effect prior 
to November 7, 1996, and continued through the time when the 
rating criteria changed.

This case was previously before the Board and was remanded in 
September 1997.

FINDINGS OF FACT

1.  Excluding periods for which the veteran has been granted 
a temporary total rating for hospitalization for his service-
connected PTSD, his disability has been manifested by a 
reported diminished interest in activities, sleep impairment, 
and mild depression.

2.  The veteran's service-connected PTSD is productive of 
social and industrial impairment that is no more than 
distinct, unambiguous and moderately large in degree; or, 
since November 1996, has resulted in no more than occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (1999); 38 C.F.R. § 4.132, DC 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for PTSD was established by a January 1993 
rating decision and a 10 percent evaluation was assigned.  

In May 1996, the veteran filed a claim for an increased 
evaluation for his service-connected PTSD.  In support of his 
claim, he submitted a VA discharge summary for a period of 
hospitalization from April 17, 1995 to May 19, 1995 for major 
depression and PTSD.  On admission the veteran was alert and 
oriented.  He was dressed appropriately and was calm and 
cooperative.  His eye contact was good and his mood was 
depressed, being 2-3 out of 10.  His affect was also 
depressed.  He denied any active suicidal and homicidal 
ideations.  He admitted to auditory hallucinations, saying 
that he heard his name being called.  He also stated that he 
saw things that involved the war zone, but denied delusions 
or paranoia.  His memory was intact for 3 out of 3 objects in 
five minutes.  He reported a decrease in sleep and described 
his appetite as "okay".  Speech was of regular rate and 
rhythm and was goal-directed.  There was no looseness of 
associations or flight of ideas.  He refused to spell the 
word "world" backwards.  Serial 3's were intact and insight 
and judgment were both fair.  The remaining hospital course 
was essentially marked by improvement in mood and energy 
level.  On the day of discharge the veteran was in good 
spirits and was not suicidal or homicidal.  His mood was very 
much improved and he was looking forward to going home.

During his personal hearing in April 1996, the veteran 
testified that he prefers to be alone, does not enjoy reading 
and primarily watches television.  He testified that he gets 
about four hours of sleep at night and occasionally naps 
during the day.  He has relatives in town but does not talk 
with them much.  He attends church and DAV meetings regularly 
but does not go shopping with his wife and cannot stand being 
around people.  He also attends Korean Veterans group 
meetings twice a month and dines out several times a week 
with his wife.  The veteran's wife, as well as their friends 
[redacted] and [redacted], gave additional supportive testimony on his 
behalf.  

Also of record is a VA discharge summary that shows the 
veteran was hospitalized from May 23, 1996 to June 18, 1996 
for an exacerbation of his PTSD symptoms.  He had voluntarily 
come to the hospital complaining of "flashbacks again".  He 
reported that his symptoms began to worsen about a month ago 
and had become so severe that he had thought about killing 
himself but had no plan and no present suicidal ideation.  
During hospitalization the veteran initially expressed anger, 
depressed mood, insomnia and suicidal ideation.  However as 
the days and weeks passed, he made solid progress with 
decreased nightmares, decreased crying spells and increased 
comfort around large groups and around noise.  The veteran 
participated well in the exercise program and in the groups 
and stress management.  He reported decreased auditory and 
visual hallucinations.  By the end of his stay the veteran 
stated that he felt "improved" and "ready to go back out 
in the real world". 

On VA examination in July 1996, the veteran gave a history of 
employment as a truck driver, which allowed him to have 
minimal contact with people and accommodated his physical 
limitations.  He reported a good work record but medical 
complications prevented him from working after 1982.  The 
examiner noted that the veteran's account of his post service 
adjustment indicates his many problems were related to his 
military service.  The veteran had difficulty in socializing 
illustrated by a brief and rocky marriage in 1961 and he 
coped by spending as much time as he could in his work 
driving a truck.  He married for a second time in 1988 and 
has had problems in that relationship as well since it is 
difficult for him to be close to anyone emotionally.  His few 
social outlets include church, DAV meetings and attending a 
Korean Veterans group.  He reported difficulty in tolerating 
these instances, especially the group meetings that stir up 
his emotions so much that he has trouble coping for several 
days after each meeting. 

The examiner also noted the veteran's multiple serious 
medical problems including, Myasthenia Gravis, hypertension, 
chronic heart failure, diabetes mellitus, history of L4 
compression fracture, and peripheral neuropathy.  

Test results show the veteran's Mississippi Scale score was 
in the range one would expect of a person suffering from 
PTSD.  He endorsed all of the major symptoms of PTSD 
including: recurrent and intrusive thoughts of combat, 
recurrent distressing dreams of combat, and intense distress 
at exposure to war movies and other stimuli that remind him 
of combat.  He has persistently avoided stimuli associated 
with his military experiences in Korea.  There was a markedly 
diminished interest in activities, especially those involving 
other people in a close social situation.  He felt his life 
had no meaning and was not worth living with the emotional 
and physical pain he endures.  He reported difficulty in 
going to sleep and staying asleep even if he did not have 
combat-related dreams.  He was irritable with temper 
outbursts without any reason that he could identify.  Loud 
noises that have any similarity to combat sounds were very 
startling and unnerving for him.  

Shipley test results estimated his intellectual level in the 
dull to normal range.  The examiner felt this likely was 
lower than his basic potential as his limited education, 
medical and emotional problems would be expected to exert a 
declining influence on his test results.  The examiner noted 
the MMPI-2 results were likely invalid.  The veteran had 
difficulty in reading the items due to his visual problems 
and quite possibly had problems understanding some of the 
items due to his educational level.  The examiner stated the 
veteran seemed to have had a set to mark items that would 
make him appear more disturbed than he really is, in a rather 
unsophisticated attempt to increase his chances of gaining 
increased compensation.  

On evaluation the veteran was dressed casually but neat and 
his hygiene and grooming were good.  He was oriented to 
person, place and time and was cooperative and friendly 
throughout the evaluation.  His thoughts were relatively well 
organized.  He denied hallucinations other than on a few 
occasions he heard people calling for help.  He has never 
seen anyone and the nature of the calls was associated with 
his combat experiences.  He was not delusional but had some 
flavor of paranoid thinking about people in general, the 
feeling that he could not trust others.  He also endorsed 
most of the symptoms of depression including sleeping 
difficulty, crying spells, feelings of helplessness and 
hopelessness and suicidal ideation.  Judgment and insight 
were fairly good and consistent with his intellectual 
functioning.  

The veteran's presentation was consistent with combat-related 
PTSD.  Based upon the history he gave, which is supported by 
materials in his claims file, he began experiencing symptoms 
within a few months of combat.  He dealt with the symptoms 
through self-medication in the form of alcohol use and 
withdrawing from most social functions including interaction 
with his family.  He used work to fill his time and provide 
for more controlled and less personal contacts with others.  
When his medical problems exacerbated to the point he could 
no longer work or drink, his ability to cope was 
significantly reduced resulting in an increase in the 
severity of his PTSD symptoms.  The examiner stated that the 
picture presented was rather difficult to describe in terms 
of how the veteran's PTSD affects his ability to work, in 
that it appeared that work was used to help keep his PTSD 
symptoms in check.  When other conditions made it impossible 
for the veteran to work, the symptoms were no longer held in 
check.  With regard to social interaction and the ability to 
enjoy life, there was a clear connection between PTSD and 
interference with functioning.  In the examiner's opinion 
socialization and industrial functioning had been greatly 
reduced by the effects of the veteran's combat experiences.  
The diagnosis was PTSD, combat-related.

During the pendency of the appeal, a rating decision was 
issued in September 1996 that increased the evaluation to 30 
percent.

VA outpatient treatment records dated from June 1996 to April 
1998 primarily show treatment for numerous unrelated physical 
disorders.  The records also the veteran's continued 
participation in monthly group therapy from August 1996 to 
June 1997.  

Pursuant to a Board remand in September 1997, the veteran 
underwent a second VA examination in May 1998.  On 
examination the veteran's chief complaint was of "a lot of 
problems with my nerves."  The veteran stated that his sleep 
was fair and that on average he sleeps three to six hours per 
night.  He reported decreased concentration and increased 
startle response, stating he could not stand noises.  He 
experienced recurrent stress dreams about fighting and people 
getting killed at least twice per week.  The veteran also 
reported that he experienced flashbacks quite often and tried 
to avoid thinking and talking about the previous traumatic 
events and did not watch war movies.  He was quite withdrawn 
and did not like to be around people because of his hearing 
problem that makes it difficult to understand conversations 
and makes him irritable.  The veteran's view of his future 
was that "It don't look too good", referring to his 
physical condition.  He admitted to feelings of hopelessness 
and helplessness, as well as, feelings of worthlessness and 
guilt, as he was not as active as he used to be.  However he 
stated that he wanted to live as long as he could and try to 
enjoy things.  The examiner noted the veteran's medical 
history of multiple physical disabilities included 
degenerative joint disease; diabetes mellitus; Myasthenia 
Gravis; status post thymectomy in 1992; vocal cord 
hyperkeratosis; status post stripping procedure in 1992; 
congestive heart failure; peripheral neuropathy; status post 
nasal septal reconstruction in 1991; hypertension; valvular 
disease secondary to combat trauma; angina; 
hypercholesterolemia; blood outlet obstruction; status post 
herniorrhaphy times two; status post cholecystectomy; 
glaucoma; cataract surgery; status post gastrointestinal 
polyp removal; allergic rhinitis; and bilateral carpal tunnel 
syndrome.  

On examination the veteran exhibited a normal range of 
psychomotor behavior.  His affect was neutral to mildly 
restricted to mildly depressed.  His speech was clear and 
coherent, but decreased in volume.  He denied any kind of 
active suicidal or homicidal thoughts.  He admitted to 
hearing voices and people hollering at him, stating that even 
in the backyard he hears voices.  The veteran also stated 
that he believed he was seeing things, including angels 
walking.  He imagined people talking behind him and that he 
was being followed but denied any systemic organized 
delusions.  The veteran was alert and oriented and knew that 
it was the month of May 1998.  He knew he was in the 
hospital, but did not know the name of the hospital.  When 
asked his date of birth he stated that he was 66 years old 
and started counting by his fingers, eventually coming up 
with 1931.  He also struggled with his telephone number.  He 
was able to register three objects of the first trial and 
recalled two after five minutes.  He was unable to count more 
than one president in backward order correctly, but was able 
to answer the question that was posed in regard to his recent 
recall.  He was unsure of his mother's maiden name and was 
unable to spell "world" backwards and did not even make an 
attempt.  He could not recall the contents of his meal for 
supper the day before but he did recall the contents of his 
lunch the day before.  He counted serial 7s as follows: 93, 
85, but performed serial 3s correctly and fluently.  When 
asked to subtract 35 cents from a five-dollar bill he came up 
with $4.60 but did give the correct answer when asked to 
subtract 55 cents from a ten-dollar bill.  The veteran's 
attention and concentration were considered moderately 
compromised and judgment was grossly intact.  The pertinent 
diagnosis included PTSD, mild to moderate with a Global 
Assessment of Functioning (GAF) score of 45 to 50.   

The examiner stated the veteran clearly meets the criteria 
for the diagnosis of PTSD and that the convincing evidence 
was not solely subjective or objective.  The veteran did not 
make a great effort to offer much information but when 
efforts were made to elicit information, he cooperated his 
best and on going deeper into the issue of the previous 
traumatic events, he would become distressed to a moderate 
degree.  The examiner concluded the veteran suffered symptoms 
of PTSD of a mild to moderate (not quite moderate) degree and 
his GAF score for this condition was estimated to be 75 to 
80.

Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, the criteria for 
evaluating psychiatric disorder was revised, effective 
November 7, 1996.  Hence, he is entitled to application of 
the version of the law most favorable to him.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  As reflected in 
the February 1999 Supplemental Statement of the Case (SSOC), 
the RO has considered the veteran's claim under both the 
former and revised applicable schedular criteria, and applied 
the more favorable result.  The Board will do likewise.

PTSD, as evaluated under Diagnostic Code 9411 in effect prior 
to November 7, 1996, is assigned a 30 percent evaluation when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The term 
"definite" has been defined as indicative of impairment 
that is distinct, unambiguous, and moderately large in 
degree.  O.G.C. Prec. 9-93 (November 9, 1993).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993).  A 50 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships is considerably 
impaired, and because of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent disability rating is warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1995).

Under the new General Rating Formula for Mental Disorders, a 
30 percent rating contemplates occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability 
evaluation is appropriate for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9411 (1999).

With these considerations in mind, based on the current 
medical evidence of record, it is the judgment of the Board 
that the veteran's PTSD more nearly approximates the criteria 
for a 30 percent disability evaluation under the former or 
revised criteria; hence, the criteria for a higher evaluation 
are not met.  

When the veteran was hospitalized in April 1995, he was 
suffering from major depression in addition to PTSD.  
However, the course of his hospital stay was marked by 
improvement in mood and energy level and at discharge the 
veteran was in good spirits.  He subsequently entered the 
hospital in May 1996 complaining of symptoms indicative of 
PTSD, including suicidal ideation.  At hospital discharge in 
June 1996, however, he had made solid progress with a 
decrease in nightmares and crying spells and an increase in 
his comfort level around large groups and noise. 

On psychological testing in July 1996, the veteran's PTSD was 
manifested by symptoms of recurrent and intrusive thoughts of 
combat, recurrent distressing dreams of combat, and intense 
distress at exposure to war movies and other stimuli.  The 
veteran reported that he had a markedly diminished interest 
in activities, especially those involving other people in a 
close social situation.  However, social impairment is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129 (1995).  Although the record shows a clear 
connection between PTSD and interference with the veteran's 
social interaction and ability to enjoy life, socially the 
veteran has maintained a second marriage and attends church 
services and dines out with his wife on a regular basis.  He 
also attends DAV and a Korean Veterans group meetings.  The 
July 1996 examination report also reflects that the veteran 
was then oriented, his thoughts were relatively well 
organized and judgment and insight were fairly good.  

Noted symptomatology at the most recent VA psychiatric 
examination in May 1998 shows the veteran exhibited a normal 
range of psychomotor behavior and his affect ranged from 
neutral to mildly depressed.  Furthermore, the GAF of 75-80 
assigned by the examiner as indicative of his psychiatric 
impairment is indicative of mild symptoms, or transient 
symptoms and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
nor more than slight impairment in social, occupational, or 
school functioning.  See Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders.  This is consistent with the examiner's 
assessment of mild to moderate impairment due to PTSD.  While 
the veteran has numerous physical disabilities and the 
examiner assigned an overall GAF of 45-50, the industrial 
impairment due to nonservice-connected disability may not be 
considered in support of the claim for an increased rating 
for service-connected PTSD. 

Thus, the medical evidence demonstrates that the veteran's 
PTSD has been manifested by occupational and social 
impairment due to such symptoms as depression, chronic sleep 
impairment and diminished interest in activities.  This is 
consistent with social and industrial impairment that is no 
more than distinct, unambiguous and moderately large in 
degree; or, since November 1996, no more than occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

The criteria for at least the next higher 50 percent 
evaluation under either the former or revised criteria simply 
have not been met.  Considerable impairment due to PTSD is 
not shown.  Moreover, since November 7, 1996, there is no 
objective evidence of irregular speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands, impaired memory; impaired judgment; impaired 
abstract thinking; homicidal ideation; or recent suicidal 
ideation.  The Board notes that while the veteran reported 
that he heard voices and "saw things" he denied any 
systemic organized delusions, so as to warrant assignment of 
at least a 50 percent evaluation under the revised criteria. 

In making its determination, the Board has considered the 
hearing testimony of the veteran, his wife, and their 
friends, which is considered credible insofar as they 
described his current symptoms and beliefs that his service-
connected PTSD is more disabling than currently rated.  
However, the competent evidence in this case does not provide 
a basis for favorable action on the veteran's claim.  
Accordingly, the Board finds that the veteran's current 
disability rating contemplates compensation for his present 
level of symptomatology and resulting impairment.  The Board, 
after having carefully reviewed the evidence in light of the 
former and revised criteria, has determined that whichever 
criteria are used, a basis for an increased rating is not 
shown.

Inasmuch as the criteria for the next higher 50 percent 
evaluation under either set of rating criteria has not been 
met, it logically follows that the criteria for 70 percent or 
100 percent evaluations under either set of rating criteria 
likewise are not met.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

As a final matter, the Board has considered the arguments set 
forth by the veteran and his representative to the effect 
that he received an inadequate VA examination in May 1998.  
However, the Board declines to remand this claim for further 
development.  A review of the May 1998 VA examination report 
shows that the veteran's medical and social histories were 
elicited, and that his subjective complaints were noted.  An 
examination was performed and objective findings were 
recorded.  In addition, the Board notes that the claims file 
contains a July 1996 VA examination report as well as 
hospital summaries and outpatient treatment reports from 
April 1995 to April 1998.  Accordingly, the Board finds that 
there is no basis to find that the veteran's May 1998 VA 
examination was inadequate, or that a remand for a new 
examination is required.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

